Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Rose Moller-Jacobs on April 29th, 2022
The application has been amended as follows:

	In the claims:

	In Claim 14, Line Number 3: please replace the phrase, “a first solar skid including a battery enclosure and an electronics enclosure, wherein the battery enclosure houses a plurality of batteries and comprises:” with the phrase, “a first solar skid comprising a base comprising a skid; a panel support structure extending from the skid; and at least one solar panel coupled to the panel support structure, wherein the skid and the panel support structure define a cavity therebetween, the first solar skid comprising at least one enclosure coupled to the skid within the cavity, the enclosure comprising a battery enclosure configured to retain a plurality of batteries therein, and an electronics enclosure, wherein the battery enclosure comprises:”

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a modular solar skid comprising: a base comprising a skid; a panel support structure extending from the skid; and at least one solar panel coupled to the panel support structure, wherein the skid and the panel support structure define a cavity therebetween, the modular solar skid further comprising at least one enclosure coupled to the skid within the cavity, the enclosure comprising a battery enclosure configured to retain a plurality of batteries therein, wherein the battery enclosure comprises: a bottom wall; a first side wall extending parallel to a longitudinal axis of the skid and perpendicular to the bottom wall; a second side wall extending parallel to the first side wall and spaced from the first side wall by a first distance; a first end wall removeably coupled to the first and second side walls at a first end of the first and second side walls, the first end wall comprising: a planar wall plate; a pair of attachment flanges extending perpendicularly from the wall plate and configured to be removeably attached to the first and second side walls; and a planar extension configured to be removeably attached to the bottom wall; and a second end wall removeably coupled to the first and second side walls at an opposing second end of the first and second side walls.

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 14, a skilled artisan would not have found it obvious to have a cluster of modular solar skids comprising: a plurality of modular solar skids comprising: a first solar skid comprising a base comprising a skid; a panel support structure extending from the skid; and at least one solar panel coupled to the panel support structure, wherein the skid and the panel support structure define a cavity therebetween, the first solar skid comprising at least one enclosure coupled to the skid within the cavity, the enclosure comprising a battery enclosure configured to retain a plurality of batteries therein, and an electronics enclosure, wherein the battery enclosure comprises: a bottom wall; a first side wall extending parallel to a longitudinal axis of the skid and perpendicular to the bottom wall; a second side wall extending parallel to the first side wall and spaced from the first side wall by a first distance; a first end wall removeably coupled to the first and second side walls at a first end of the first and second side walls, the first end wall comprising: a planar wall plate; a pair of attachment flanges extending perpendicularly from the wall plate and configured to be removeably attached to the first and second side walls; and a planar extension configured to be removeably attached to the bottom wall; and a second end wall removeably coupled to the first and second side walls at an opposing second end of the first and second side walls.

Although Lai et al. (US-20190393826-A1) teaches a modular solar skid (Figure 4) comprising:
a base comprising a skid (Figure 4, #75 & Paragraph 0028);
a panel support structure extending from the skid (Figure 4, #76 & Paragraph 0028); and
at least one solar panel coupled to the panel support structure (Figure 4, #10 & Paragraph 0027),
wherein the skid and the panel support structure define a cavity therebetween, the modular solar skid further comprising at least one enclosure coupled to the skin within the cavity (Figure 5, #71 & Paragraph 0028).

A skilled artisan would not have had a reason for the above stated limitations, therefore the modular solar skin and the cluster of modular solar skids as claimed in claim(s) 1 and 5-20 are novel and non-obvious in view of the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726